Mr. Presiding Justice Thompson delivered the opinion of the court. 4. Bastards, § 34*—when instruction as to effect of change of name of relatrix properly refused. In a prosecution for bastardy where it appeared the relatrix had procured a divorce under a different name, the refusal of a requested instruction telling the jury that if they believed such was her correct name they should find the defendant not guilty, held not error, where the evidence shows that she was known under the name in which she made the complaint, that she was known by such name and the proof corresponded with the complaint. 5. Bastards, § 22*—degree of proof to authorize verdict of guilty. A prosecution for bastardy is a civil proceeding and a preponderance of the evidence is all the law requires to authorize a verdict of guilty, and where an instruction requires a clear preponderance of the evidence the court may properly modify it by striking out the word “clear.” 6. Bastards, § 34*—when instruction as to effect of verdict of guilty improper. In a prosecution for bastardy, instructions given at the request of the People informing the jury that a judgment of conviction only meant that the defendant would be compelled to pay the mother for the use of the child one hundred dollars for the first year and fifty dollars, for nine succeeding years, if the child lived that long, held argumentative and improper. 7. Appeal and error, § 1514*—when remarks of counsel prejudicial. Statement made in final argument by counsel for the relatrix in a bastardy proceeding that “if a man would debauch a daughter of mine as this man debauched this woman, there wouldn’t be any jury to pass upon that question,” etc., held inflammatory and prejudicial.